*627ON REHEARING.
SOMERVILLE, J.
It is insisted that the defendant was not entitled to the affirmative charge in this case because a presumption must be indulged, in the absense of opposing evidence, that any delay in the transportation of the body occurred on the line of the terminal carrier, and that it must affirmatively acquit itself of negligence in that behalf.
(7) The authorities relied upon relate only to presumed damage or loss where the goods are actually received by the terminal carrier. — So. Ex. Co. v. Hess, 53 Ala. 19, So. Ex. Co. v. Saks, 160 Ala. 49 South. 392, and other cases. The rule in those cases, is, indeed, of universal recognition. It is justly based upon the idea that a condition which is in its nature continuous has, in fact, continued. — C. of Ga. Ry. v. Chicago Varnish Co. 169 Ala. 289, 290, 53 South. 832.
From the rule of presumed loss or damage plaintiffs counsel would deduce the rule of presumed delay by the terminal carrier. But the reason which supports the one rule does not logically support the other, and it has been held that the plaintiff must show that a delay complained of was due to the fault of the defendant terminal carrier. — E. T. etc., Ry. Co. v. Johnson, 85 Ga. 497, 11 S. E. 809; Almand v. Ga. R. & B. Co., 95 Ga. 775, 22 S. E. 674. The latter case is cited with approval in 6 Cyc. 491, note 40. The opposing view seems to have been adopted in the case of Harper Funiture Co. v. So. Ex. Co., 144 N. C. 639, 57 S. E. 458, 12 Am. Cas. 942, though the conclusions was based in part on certain facts judicially noticed by the court.
(8) But, whatever we might hold as to that, there is in this case, under the pleading and proof, no room for the application of the presumption invoked. The complaint *628charges that plaintiff paid defendant two full fares to transport himself and the body from Washington to Birmingham on the same train, and alleges that after such payment of fares the body was tendered to defendant in time to be carried on the same train with plaintiff from Washington to Birmingham: After the arrival of the Pennsylvania train, the body was removed from its car and placed on a truck, and within ten minutes the Southern train left the station. It does not-appear, and it cannot be presumed, that within that brief space of time the defendant carrier was informed of the presence of the coffin and the duty of immediate transportation on the same train with plaintiff, coupled with a timely tender for that purpose. The question is not simply one of unreasonable delay in transportation, but, specially, the breach of an express agreement to carry on the same train with plaintiff. The evidence locates the time and place of the failure, and plaintiff was bound to prove the special breach alleged. Certainly no specific presumption of a timely tender to defendant for this particular undertaking can arise in such a case as this.
Counsel criticize with some warmth the ruling that the admission of evidence that plaintiff was not educated in “the schools” was reversible error. We think it must be apparent to the unbiased mind that the absence of such education does not tend to show that an adult person cannot or does not understand the meaning.of the ordinary speech of the country in which he lives. If we justified its admission in this case, it would of necessity be admissible in every case in which a party is a witness, and such a practice cannot be sanctioned.
We reaffirm, with emphasis, all that we have said on this subject.